— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered February 6, 2009, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Lopez, 6 NY3d 248, 256 [2006]; People v Seaberg, 74 NY2d 1, 11 [1989]; cf. People v Pelaez, 100 AD3d 803 [2012] [decided herewith]). The defendant’s valid waiver of his right to appeal forecloses appellate review of Ms challenge to the hearing court’s suppression determination (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Holland, 44 AD3d 874 [2007]; People v Brathwaite, 263 AD2d 89, 91 [2000]), and his statutory speedy trial claim (see People v Holland, 44 AD3d at 874). Further, the defendant’s contentions in his pro se supplemental brief regarding an alleged Brady violation (see Brady v Maryland, 373 US 83 [1963]) and his statutory speedy trial claim were forfeited by his plea of guilty (see People v Perez, 51 AD3d 824 [2008]; People v Philips, 30 AD3d 621 [2006]). The defendant’s remaining contention in his pro se supplemental brief that his constitutional right to a speedy trial was violated *780is without merit. Eng, BJ, Skelos, Dickerson and Austin, JJ., concur.